

	

		II

		109th CONGRESS

		1st Session

		S. 2129

		IN THE SENATE OF THE UNITED STATES

		

			December 16, 2005

			Mr. Crapo (for himself

			 and Mr. Craig) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To authorize the Secretary of the Interior to convey

		  certain land and improvements of the Gooding Division of the Minidoka Project,

		  Idaho.

	

	

		1.Short

			 titleThis Act may be cited as

			 the American Falls Reservoir District

			 Number 2 Conveyance Act.

		2.DefinitionsIn this Act:

			(1)AgreementThe

			 term Agreement means Agreement No. 5–07–10–L1688 between the

			 United States and the District, entitled Agreement Between the United

			 States and the American Falls Reservoir District No. 2 to Transfer Title to the

			 Federally Owned Milner-Gooding Canal and Certain Property Rights, Title and

			 Interest to the American Falls Reservoir District No. 2.

			(2)DistrictThe

			 term District means the American Falls Reservoir District No. 2,

			 located in Jerome, Lincoln, and Gooding Counties, Idaho.

			(3)SecretaryThe

			 term Secretary means the Secretary of the Interior.

			3.Authority to

			 convey title

			(a)In

			 generalIn accordance with all applicable law and the terms and

			 conditions set forth in the Agreement, the Secretary may convey—

				(1)to the District

			 all right, title, and interest in and to the land and improvements described in

			 Appendix A of the Agreement, subject to valid existing rights;

				(2)to the city of

			 Gooding, located in Gooding County, Idaho, all right, title, and interest in

			 and to the 5.0 acres of land and improvements described in Appendix D of the

			 Agreement; and

				(3)to the Idaho

			 Department of Fish and Game all right, title, and interest in and to the 39.72

			 acres of land and improvements described in Appendix D of the Agreement.

				(b)Compliance with

			 agreementAll parties to the conveyance under subsection (a)

			 shall comply with the terms and conditions of the Agreement, to the extent

			 consistent with this Act.

			4.TransferAs soon as practicable after the date of

			 enactment of this Act, the Secretary shall direct the Director of the National

			 Park Service to include in and manage as a part of the Minidoka Internment

			 National Monument the 10.18 acres of land and improvements described in

			 Appendix D of the Agreement.

		5.Compliance with

			 other laws

			(a)In

			 generalOn conveyance of the

			 land and improvements under section 3(a)(1), the District shall comply with all

			 applicable Federal, State, and local laws (including regulations) in the

			 operation of each facility transferred.

			(b)Applicable

			 authorityNothing in this Act

			 modifies or otherwise affects the applicability of Federal reclamation law (the

			 Act of June 17, 1902 (32 Stat.

			 388, chapter 1093), and Acts supplemental to and amendatory of

			 that Act (43 U.S.C.

			 371 et seq.)) to project water provided to the District.

			6.Revocation of

			 withdrawals

			(a)In

			 generalThe portions of the

			 Secretarial Orders dated March 18, 1908, October 7, 1908, September 29, 1919,

			 October 22, 1925, March 29, 1927, July 23, 1927, and May 7, 1963, withdrawing

			 the approximately 6,900 acres described in Appendix E of the Agreement for the

			 purpose of the Gooding Division of the Minidoka Project, are revoked.

			(b)Management of

			 withdrawn landThe Secretary,

			 acting through the Director of the Bureau of Land Management, shall manage the

			 withdrawn land described in subsection (a) subject to valid existing

			 rights.

			7.Liability

			(a)In

			 generalSubject to subsection

			 (b), upon completion of a conveyance under section 3, the United States shall

			 not be liable for damages of any kind for any injury arising out of an act,

			 omission, or occurrence relating to the land (including any improvements to the

			 land) conveyed under the conveyance.

			(b)ExceptionSubsection (a) shall not apply to liability

			 for damages resulting from an injury caused by any act of negligence committed

			 by the United States (or by any officer, employee, or agent of the United

			 States) before the date of completion of the conveyance.

			(c)Federal tort

			 claims actNothing in this

			 section increases the liability of the United States beyond that provided in

			 chapter 171 of title 28, United States Code.

			8.Future

			 benefits

			(a)Responsibility

			 of the districtAfter

			 completion of the conveyance of land and improvements to the District under

			 section 3(a)(1), and consistent with the Agreement, the District shall assume

			 responsibility for all duties and costs associated with the operation,

			 replacement, maintenance, enhancement, and betterment of the transferred land

			 (including any improvements to the land).

			(b)Eligibility for

			 federal funding

				(1)In

			 generalExcept as provided in

			 paragraph (2), the District shall not be eligible to receive Federal funding to

			 assist in any activity described in subsection (a) relating to land and

			 improvements transferred under section 3(a)(1).

				(2)ExceptionParagraph (1) shall not apply to any

			 funding that would be available to a similarly situated nonreclamation

			 district, as determined by the Secretary.

				9.National

			 Environmental Policy ActBefore completing any conveyance under this

			 Act, the Secretary shall complete all actions required under—

			(1)the National Environmental Policy Act of

			 1969 (42 U.S.C. 4321 et seq.);

			(2)the Endangered Species Act of 1973 (16

			 U.S.C. 1531 et seq.);

			(3)the National Historic Preservation Act (16

			 U.S.C. 470 et seq.); and

			(4)all other applicable laws (including

			 regulations).

			10.Payment

			(a)Fair market

			 value requirementAs a condition of the conveyance under section

			 3(a)(1), the District shall pay the fair market value for the withdrawn lands

			 to be acquired by them, in accordance with the terms of the Agreement.

			(b)Grant for

			 building replacementAs soon as practicable after the date of

			 enactment of this Act, and in full satisfaction of the Federal obligation to

			 the District for the replacement of the structure in existence on that date of

			 enactment that is to be transferred to the National Park Service for inclusion

			 in the Minidoka Internment National Monument, the Secretary, acting through the

			 Commission of Reclamation, shall provide to the District a grant in the amount

			 of $52,996, in accordance with the terms of the Agreement.

			

